internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc tege eoeg teb-plr-157028-01 date date re legend conduit borrower bonds issuer vessel the expeditions the manager location location location time time time time state plr-157028-01 a b c d e dear this is in response to your request for a ruling that the agreement as described below is a management_contract that meets the requirements of revproc_97_13 1997_1_cb_632 facts and representations the conduit borrower is an exempt_organization under sec_501 of the internal_revenue_code and borrowed the proceeds of the bonds from the issuer to finance the construction and purchase of the vessel the conduit borrower has used and plans to continue to use the vessel during a period of approximately a months each year to conduct the expeditions until now the vessel has not been used in the remaining period of the year the conduit borrower is proposing to use the vessel in the upcoming period of months during which the vessel would not be in use for the expeditions to provide ferry service to the public the conduit borrower intends to enter into a nonrenewable agreement with the manager the agreement under which the latter will manage certain operations of the vessel to provide this ferry service the ferry service would operate between location or location and location weekdays from time to time and from time to time the term of the agreement will be for these weekday time periods for approximately b months a term which is less than one year the conduit borrower reserves the right to use the vessel without the services of the manager at all other times the manager will be responsible to provide passenger services maintain and clean the vessel operate the galley service purchase needed fuel and supplies provide dock and other shore facilities and pay port and related charges the manager will pay the costs of positioning and repositioning the vessel between its home port and state the conduit borrower will supply a licensed captain and up to c back-up crew members plr-157028-01 the manager will collect passenger fees on behalf of the conduit borrower and will retain dollar_figured per passenger carried on each one-way trip between location or location and location as payment for its services the manager will collect receipts from the galley service on behalf of the conduit borrower and retain e percent of the gross revenues from the galley service as payment for its services the amounts retained by the manager are reasonable_compensation for the services provided the conduit borrower will reimburse the manager for costs incurred by the manager in operation of the galley services to the extent those costs are owed to third parties and do not exceed the remaining receipts from the galley service these costs do not include amounts paid to the manager’s employees as salary or wages the conduit borrower may reimburse the manager for the following expenses if paid to third parties fuel shore power and supplies port and related charges and temporary housing none of the voting power of the governing body of the conduit borrower is vested in the manager its directors officers shareholders or employees there is no overlap in board members of the manager and the conduit borrower the conduit borrower and the manager are not related parties under sec_1_150-1 of the income_tax regulations law and analysis sec_103 provides with certain exceptions that gross_income does not include interest on any state_or_local_bond sec_103 provides that sec_103 does not apply to any private_activity_bond which is not a qualified_bond within the meaning of sec_141 sec_141 defines private_activity_bond to include any bond issued as part of an issue that meets the private_business_use_test of sec_141 and the private_security_or_payment_test of sec_141 an issue meets the private_business_use_test of sec_141 if more than percent of the proceeds of the issue are to be used for any private_business_use sec_141 provides that the term qualified_bond includes any private_activity_bond if such bond is a qualified sec_501 bond and meets other specified requirements sec_145 provides that a qualified sec_501 bond means any private_activity_bond issued as part of an issue if all property which is to be provided by the net_proceeds of the issue is to be owned by a sec_501 organization or a governmental_unit and such bond would not be a private_activity_bond if-- plr-157028-01 a sec_501 organizations were treated as governmental units with respect to their activities which do not constitute unrelated trades_or_businesses determined by applying sec_513 and b paragraphs and of sec_141 were applied by substituting percent for percent each place it appears and by substituting net_proceeds for proceeds each place it appears sec_1_145-2 of the income_tax regulations provides generally that sec_1_141-0 through apply to sec_145 sec_1_145-2 provides in part that in applying sec_1_141-0 through to sec_145 references to governmental persons include c organizations with respect to their activities that do not constitute unrelated trades_or_businesses under sec_513 and references to percent and proceeds in the context of the private_business_use_test and the private security and payments test mean percent and net_proceeds sec_1_141-3 provides that except as provided in sec_1_141-3 a management_contract with respect to financed property may result in private_business_use of that property based on all the facts and circumstances a management_contract generally results in private_business_use of that property if the contract provides for compensation_for services rendered with compensation based in whole or in part on a share of net profits from the operation of the facility id sec_1_141-3 defines a management_contract as a management service or incentive payment contract between a governmental person and a service provider under which the service provider provides services involving all a portion of or any function of a facility revproc_97_13 sets forth conditions under which a management_contract does not result in private_business_use under sec_141 it also applies to determinations of whether a management_contract causes the test in sec_145 to be met for qualified c bonds section dollar_figure of revproc_97_13 provides that if the requirements of sec_5 of this revenue_procedure are satisfied the management_contract does not itself result in private_business_use in addition the use of financed property pursuant to a management_contract meeting the requirements of sec_5 of this revenue_procedure is not private_business_use if that use is functionally related and subordinate to that management_contract and that use is not in substance a separate contractual agreement sec_5 of revproc_97_13 provides that the contract must provide for reasonable_compensation for services rendered with no compensation based in whole or in part on a share of net profits from the operation of the facility reimbursement of the service provider for actual and direct expenses paid_by the service provider to plr-157028-01 unrelated parties is not by itself treated as compensation sec_5 of revproc_97_13 provides for purposes of sec_1_141-3 and this revenue_procedure compensation based on a a percentage of gross revenues or adjusted gross revenues of a facility or a percentage of expenses from a facility but not both b a capitation fee or c a per-unit fee is generally not considered to be based on a share of net profits section dollar_figure of revproc_97_13 provides that the management_contract must be described in sec_5 or of this revenue_procedure sec_5 describes percentage of revenue or expense fee arrangements in certain 2-year contracts all the compensation_for services is based on a percentage of fees charged or a combination of a per-unit fee and a percentage of revenue or expense fee during the start-up period however compensation may be based on a percentage of either gross revenues adjusted gross revenues or expenses of a facility the term of the contract including renewal options must not exceed years the contract must be terminable by the qualified user on reasonable notice without penalty or cause at the end of the first year of the contract term this sec_5 applies only to a contracts under which the service provider primarily provides services to third parties for example radiology services to patients and b management contracts involving a facility during an initial start-up period for which there have been insufficient operations to establish a reasonable estimate of the amount of the annual gross revenues and expenses for example a contract for general management services for the first year of operations sec_5 of revproc_97_13 provides that the service provider must not have any role or relationship with the qualified user that in effect substantially limits the qualified user's ability to exercise its rights including cancellation rights under the contract based on all the facts and circumstances sec_5 provides that this requirement is satisfied if a not more than percent of the voting power of the governing body of the qualified user in the aggregate is vested in the service provider and its directors officers shareholders and employees b overlapping board members do not include the chief executive officers of the service provider or its governing body or the qualified user or its governing body and c the qualified user and the service provider under the contract are not related parties as defined in sec_1_150-1 section dollar_figure of revproc_97_13 defines per-unit fee as a fee based on a unit of service provided specified in the contract or otherwise specifically determined by an independent third party such as the administrator of the medicare program or the qualified user for example a stated dollar amount for each specified medical procedure performed a car parked or passenger mile is a per-unit fee plr-157028-01 section dollar_figure of revproc_97_13 defines qualified user as any state_or_local_government unit as defined in sec_1_103-1 or any instrumentality thereof the term also includes a sec_501 organization if the financed property is not used in an unrelated_trade_or_business under sec_513 we assume for purposes of this ruling that the proposed use of the vessel is not an unrelated trade of business within the meaning of sec_513 we conclude that the agreement meets the requirements of sec_5 of revproc_97_13 the owner will pay the manager as compensation_for its services a set amount per passenger ride ie a per-unit fee plus a percentage of the gross revenues from the galley service the compensation of the manager is not based on a share of net profits the issuer has represented that the compensation to be paid is reasonable_compensation for the services to be provided the reimbursement of expenses paid_by the manager to third parties is not considered as compensation to the manager thus the requirements of dollar_figure are met the requirements of dollar_figure are also met the agreement is described in sec_5 the compensation is a combination of a per-unit fee and a percentage of revenues fee the term of the agreement is a period shorter than a year this is the commencement of a new activity for the vessel and the conduit borrower the agreement meets the requirements of dollar_figure of revproc_97_13 as it fits within the safe_harbor provided in sec_5 conclusion the agreement meets the requirements of sec_5 of revproc_97_13 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed concerning whether the proposed use of the vessel is an unrelated_trade_or_business within the meaning of sec_513 whether interest on the bonds is excludable from gross_income under sec_103 or whether the bonds are qualified c bonds under sec_145 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-157028-01 in accordance with the power_of_attorney a copy of this ruling is being sent to your authorized representative sincerely by assistant chief_counsel exempt_organizations employment_tax government entities timothy l jones assistant branch chief tax exempt bond branch
